DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 10, 11, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of the combined disclosures of Wang et al (US 2013/0071905 A1 hereafter Wang) in view of Emmert et al (Atmospheric pressure plasma in dermatology: Ulcus treatment and much more; Clinical Plasma Medicine, 1, 2013, 24-29).
Wang discloses a method of making liquid-type plasma comprising filling a plasma generator with a noble gas, supplying a voltage up to 20 kV and a frequency up to 100 MHz, preferably 10 kHz [0052,].  The voltage is applied and irradiates a liquid material that is a cell culture minimum medium present in a container where the medium has trace amounts of carbon, nitrogen and trace components such as Dublecco’s Modified Eagles Medium [0089-0091].  The irradiated liquid provides protection to cells from UV radiation and other potential light based damage [0017-0020].
While the reference discloses liquid plasma as a protecting agent for cells including skin tissue, the reference does not disclose the use of specific noble gas in the formation of liquid plasma, however atmospheric air is used and air is made up of mostly nitrogen gas.  The use of nitrogen gas in plasma formation is known in the art as seen in the Emmert study.
Emmert discloses the use of atmospheric or cold plasma for the treatment of dermal wounds (abstract).  The process forms reactive nitrogen species that are useful in treating skin conditions like ulcers, eczema and inflammation (Section 2.4-4). It would have been obvious to apply plasma of Wang to treat these skin conditions as they create reactive nitrogen and protect the skin cells, solving the same problem.
Regarding claim 10, the composition of the prior art is a cosmetic comprising liquid type plasma and as such, meets the compositional limitations of claim 10.  Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.  See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
With these aspects in mind, it would have been obvious to combine the prior art in order to provide a stable cosmetic formulation and method of making the same.  It would have been obvious to use nitrogen gas as the carrier gas as seen in Emmert in the method of Wang as reactive nitric oxide provides protection to cells. It would have been obvious to combine the prior art as they solve the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art to produce liquid-type plasma for dermatological treatments. 
Claim(s) 1, 4, 7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2013/0071905 A1 hereafter Wang) and Emmert et al (Atmospheric pressure plasma in dermatology: Ulcus treatment and much more; Clinical Plasma Medicine, 1, 2013, 24-29) as applied above, in view of Heinlin et al (Plasma medicine: possible applications in dermatology, JDDG, 12, 2010).
As discussed above, the combination of Wang and Emmert provide a method of making liquid type plasma that can be used in dermatology compositions. The composition can be applied topically to treat various skin conditions such as dry skin and inflammation. Specific skin whitening and other conditions regarding pigmentation are also suggested and can be seen in the Heinlin study.
Heinlin disclose the use of cold plasma formation is dermatology (abstract).  The study gives an overdue of the use of different gases to produce reactive compounds such as NO and OH molecules and how they are formed using different plasma devices (page 969).  The reactive NO molecules created by the plasma devices can be used with fibroblast growth factors (page 972). The applied plasma formulations can be applied to treat pigmentation conditions of the skin as well (page 973).  As the cold atmospheric plasma disclosed in the Heinlin forms the same reactive nitric oxide compounds, it would have been obvious to apply these compounds in the formulation of Wang as they solve the same problem.
It would have been obvious to combine the prior art to product a method of treating dermatological conditions.  It would have been obvious to use the growth factors of Heinlin into the formulation of Wang and Emmert as they help solve the same problem of treating skin conditions regarding pigmentation.  One of ordinary skill in the art would have been motivated to apply the compounds of Heinlin as they function similarly to the compounds formed by a similar method of Wang and Emmert, with an expected result of a stable method of treating skin conditions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/21, with respect to rejection of claims 1, 4, 7, 10-14 and 23 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618